            IN THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
        In re:
 Melissa Ann Wisniowski        AKA Melissa Edge                                BK:      18-03466-RM3-13
 103 McGregor Ct, Franklin, TN 37064
 xxx-xx-3010
 Debtor

The Deadline for Filing a Timely Response Is: _____11/1/18_________________
If a Response Is Timely Filed, the Hearing Will Be Held On: _________11/21/18____________________

Time and Location:       8:30AM, Customs House, 701 Broadway, Courtroom 1, Nashville, TN 37203.

         NOTICE OF MOTION TO ENLARGE TIME FOR FILING PROOF OF CLAIM BY DEBTOR

Melissa Ann Wisniowski has asked the court for the following relief: Enlarge time for filing proof of claim by debtor
for secured claim

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by
entering the attached order, or if you want the court to consider your views on the motion, then on or before the
response date stated above, you or your attorney must:

        1.       File with the court your response or objection explaining your position. Please note: the Bankruptcy
                 Court for the Middle District of Tennessee requires electronic filing. Any response or objection you
                 wish to file must be submitted electronically. To file electronically, you or your attorney must go
                 to the court website and follow the instructions at: <https://ecf.tnmb.uscourts.gov>. If you need
                 assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584. You may
                 also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN (Monday -
                 Friday, 8:00 A.M. - 4:00 P.M.).

        2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and the
                 motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and place indicated
above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a
timely response has been filed by viewing the case on the court’s website at <https://ecf.tnmb.uscourts.gov>.

        If you or your attorney does not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter the attached order granting that relief.

Date:    October 11, 2018                               /s/ J. ROBERT HARLAN
                                                     J. ROBERT HARLAN - BPR No. 010466
                                                     Harlan, Slocum & Quillen
                                                     Attorney for the Debtor
                                                     39 Public Square
                                                     PO Box 949
                                                     Columbia, TN 38402-0949
                                                     Phone - 931/381-0660
                                                     Fax - 931/381-7627
                                                     bknotices@robertharlan.com




   Case 3:18-bk-03466           Doc 35      Filed 10/11/18 Entered 10/11/18 15:57:06                   Desc Main
                                            Document     Page 1 of 7
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

 In Re:                                    BK: 18-03466-RM3-13
 Melissa Ann Wisniowski AKA Melissa Edge
 103 McGregor Ct, Franklin, TN 37064
 xxx-xx-3010
 Debtor
    MOTION TO ENLARGE TIME FOR FILING PROOF OF CLAIM BY DEBTOR

       Comes the Debtor through counsel and would request the Court to enlarge the time for filing

a Proof of Claim by the Debtor pursuant to Rule 3004 and Rule 9006(b) of the Federal Rules of

Bankruptcy Procedure. For cause the Debtor would show the Court as follows:

       1.     The Chapter 13 case was filed May 23, 2018, and the first scheduled deadline for

              filing of claims pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedure

              expired on/or prior to the filing of this Motion.

       2.     The Debtor has determined that a claim was not timely filed under Rule 3001 FRBP

              by the creditor, US Bank Trust National Association, as Trustee of the Bungalow

              Series III Trust, c/o BSI Financial Services (hereinafter “BSI Financial”). The Debtor

              did not recognize that a claim was not filed until after expiration of the time for filing

              claims by the Debtor under Rule 3004 FRBP.

       3.     Cause exists for the Court to enlarge time under Rule 9006(b). The lien held by BSI

              Financial is secured by property of the Debtor which is necessary for Debtor's use and

              successful completion of the Chapter 13 plan. Failure to pay the claim constitutes a

              failure of adequate protection entitling the creditor to obtain relief from the automatic

              stay. Loss of the property would subject the Debtor to a hardship and jeopardize

              chances for the plan’s completion. Also, failure to redeem the lien by payments

              through the plan will allow the creditor to repossess the property upon completion of

              the plan thereby jeopardizing the “fresh start” policy of 11 USC 727 and 1328.


Case 3:18-bk-03466       Doc 35     Filed 10/11/18 Entered 10/11/18 15:57:06               Desc Main
                                    Document     Page 2 of 7
        4.      The debtor lacked the financial documents to support the proof of claim and the

                documents were not reasonably available from the creditor prior to the deadline to file

                the claim. The Debtor contends this constitutes mistake or excusable neglect under

                Rule 9006(b).

        5.      The short time which has passed since expiration of the time for filing claims results

                in minimal prejudice to other creditors by allowance of the extension.

STATEMENT OF IMPACT:

        If this Motion is granted it will have the effect of allowing distribution of funds by the Chapter

13 Trustee to make payments to the stated creditor in accordance with the provisions of the Order

confirming the Chapter 13 plan. If this Motion is disallowed then no distributions will be made to

the stated creditor, except as may later be allowed by separate Order of this Court, and the funds

allocated in the Chapter 13 plan for distribution to the stated creditor will be re-distributed pro rata

among allowed general unsecured and priority unsecured claims.

        BASED UPON THE FOREGOING the Debtor requests the Court to enlarge the time for

filing a claim by the debtor for the creditor, BSI Financial for a claim for the Debtor’s residential real

estate located at 103 McGregor Ct. Franklin, TN 37064 pursuant to Rule 3004 and Rule 9006(b) of

the Federal Rules of Bankruptcy Procedure to sixty days from entry of the order granting the debtor's

request.

        Respectfully submitted October 11, 2018.

                                                   /s/ J. ROBERT HARLAN
                                               J. ROBERT HARLAN - BPR No. 010466
                                               Harlan, Slocum & Quillen
                                               Attorney for the Debtor
                                               39 Public Square
                                               PO Box 949
                                               Columbia, TN 38402-0949
                                               Phone - 931/381-0660
                                               Fax - 931/381-7627
                                               bknotices@robertharlan.com



Case 3:18-bk-03466         Doc 35     Filed 10/11/18 Entered 10/11/18 15:57:06                Desc Main
                                      Document     Page 3 of 7
                                  CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have mailed a true and exact copy of the foregoing to the
affected creditor and any parties in interest, BSI Financial Services, 1425 Greenway Drive, Ste 400,
Irving, TX 75038, Theodore K. Cummins, Padgett Law Group, 6267 Old Water Oak Road, Ste 203,
Tallahassee, FL 32312, to the Chapter 13 Trustee, Henry E. Hildebrand, III aoecf@ch13nsh.com
and sent by Electronic Case Noticing to the Chapter 13 Trustee, Henry E. Hildebrand, III and to
the U.S. Trustee's Office October 11, 2018.


                                                   /s/ J. ROBERT HARLAN
                                               J. ROBERT HARLAN - BPR No. 010466
                                               Harlan, Slocum & Quillen




Case 3:18-bk-03466       Doc 35     Filed 10/11/18 Entered 10/11/18 15:57:06              Desc Main
                                    Document     Page 4 of 7
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE


DRAFT
 In Re:
 Melissa Ann Wisniowski
 AKA Melissa Edge
 Debtor
                                                                   BK:     18-03466-RM3-13




              ORDER TO ENLARGE TIME FOR FILING A PROOF OF CLAIM
                               BY THE DEBTOR

        This order is submitted to the Court by the debtor through counsel upon motion to enlarge

the time for filing a proof of claim by the debtor pursuant to Rule 3004 and 9006(b) of the Federal

Rules of Bankruptcy Procedure. Based upon statements in the motion, and subject to objections, the

Court finds the time for filing a claim by the debtor should be extended for cause. The cause consists

of the hardship to the debtor which would be suffered from loss of the property during the Chapter

13 plan or upon completion of the plan in the event the debt were not paid according to plan terms.

Excusable neglect is found pursuant to Rule 9006(b) based upon the debtor not discovering until

after the deadline for filing claims that a claim had not yet been filed by US Bank Trust National

Association, as Trustee of the Bungalow Series III Trust, c/o BSI Financial Services (hereinafter

“BSI Financial”) for a claim for the Debtor’s residential real estate located at 103 McGregor Ct.

Franklin, TN 37064.

        IT IS, THEREFORE, ORDERED, the time for filing a proof of claim pursuant to Rule 3004

and Rule 9006(b) as it pertains to the creditor BSI Financial for a claim for the Debtor’s residential

real estate located at 103 McGregor Ct. Franklin, TN 37064, is extended until 60 days of entry of

this order.

        This order was signed and entered electronically as indicated at the top of the page.




Case 3:18-bk-03466       Doc 35     Filed 10/11/18 Entered 10/11/18 15:57:06              Desc Main
                                    Document     Page 5 of 7
Approved for Entry:

   /s/ J. ROBERT HARLAN


DRAFT
J. ROBERT HARLAN - BPR No. 010466
Harlan, Slocum & Quillen
Attorney for the Debtor
39 Public Square
PO Box 949
Columbia, TN 38402-0949
Phone - 931/381-0660
Fax - 931/381-7627
bknotices@robertharlan.com




Case 3:18-bk-03466    Doc 35   Filed 10/11/18 Entered 10/11/18 15:57:06   Desc Main
                               Document     Page 6 of 7
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
 In Re:
 Melissa Ann Wisniowski                                         BK:     18-03466-RM3-13
 AKA Melissa Edge
 Debtor
                             CERTIFICATE OF COMPLIANCE

       I, J. Robert Harlan, do certify that I have complied with the noticing requirement of Local
Bankruptcy Rule 9013-1 by mailing a copy of the attached document pertaining to the subject action
by placing the same in the U.S. Mail, postage pre-paid to:

BSI Financial Services
1425 Greenway Drive, Ste 400
Irving, TX 75038

Theodore K. Cummins
Padgett Law Group
6267 Old Water Oak Road, Ste 203
Tallahassee, FL 32312

Melissa Ann Wisniowski
103 McGregor Ct
Franklin, TN 37064

Sent by Electronic Case Noticing to the Chapter 13 Trustee, Henry E. Hildebrand, III and to the
U.S. Trustee's Office October 11, 2018.


                                                /s/ J. ROBERT HARLAN
                                             J. ROBERT HARLAN - BPR No. 010466
                                             Harlan, Slocum & Quillen
                                             Attorney for the Debtor
                                             39 Public Square
                                             PO Box 949
                                             Columbia, TN 38402-0949
                                             Phone - 931/381-0660
                                             Fax - 931/381-7627
                                             bknotices@robertharlan.com

No. of Copies Mailed ____3____


/lp




Case 3:18-bk-03466      Doc 35     Filed 10/11/18 Entered 10/11/18 15:57:06           Desc Main
                                   Document     Page 7 of 7
